 RADIO CORPORATION OF AMERICA633their other duties permit.As itappears that any guard duty per-formedbysafety inspectors is sporadic4and as their authority toenforce safety regulations does not make them guards within themeaning ofthe Act,'we find that the safety inspectors,like the fire-men, are not guards and we shall exclude them from the unit'We find that the following employees at the Employer's LakeCharles, Louisiana,plant constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the ActAll guard sergeants and guards,excluding all other employees andsupervisors as defined in the Act5The Employer opposes an immediate election,and contends thatthe petition should be dismissed,on the ground that as a result of theconstruction of new plant facilities in which it is engaged the plant-protection department may be changed,and the unit may be alteredand become nonrepresentativeAt the hearing and in its brief, theEmployer was unable to state with exactitude what changes would bemade and admitted that the nature of the changes in the plant-protec-tion department are speculativeMoreover,it appears from the rec-ord that the additional facilities under construction at the time ofthe hearing will be in operation before the election is held hereinInthese circumstances we find no merit in this contention and shall directan immediate election[Text of Direction of Election omitted from publication.]s SeeBarrettDersaon,AZted Chemui,ii d Dye Gorporatson,116 NLRB 1649, 1652,footnote 55McDonnell Aircraft Corporation,109 NLRB 967,968-9696In view of our finding herein, it is unnecessary to determine whether, as the Employercontends,the safety inspectors are supervisors or technical employeesRadio Corporation of AmericaandUnited Electrical,Radio andMachineWorkers ofAmerica(UE), Ind.,Petitioner.CaseNo4-RC-3598August 26, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X Alsher,hearing officerThe hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning]121 NLRB No 85 634,DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act2The labor organizations named below claim to represent certainemployees of the Employer3A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, ,within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act4The Petitioner seeks a unit limited to the employees at theEmployer's Lancaster, Pennsylvania, plant.These employees havebeen covered, together with the employees of 8 additional plants, undera "national agreement" between the Employer and the Intervenor,International Brotherhood of Electrical Workers and its Local 1666,and 8 other IBEW Locals, and under separate local agreements at the9 plants, all of which expired June 1, 1958The national agreementdefines the "bargaining units" as including all units in which theIBEW or any of its Locals has or shall be recognized as the exclusivebargaining representative, and contains an appendix in which each ofthe plant units is described in detail, with its specific inclusions andexclusionsThis agreement provides that wage rates, 2 of the 8holidays, seniority privileges, and insurance and disability payments,are all to be determined by local agreements, and that these localagreements may supplement although not change the national agree-mentThe national agreement is signed by representatives of eachLocal, as well as by International representativesThe Intervenor first bargained with the Employer in 1950, follow-ing certification by the Board at the Lancaster plantIn the interim,it has been certified for units at additional plantsThe local agree-ment for the Lancaster plant is in evidenceIt refers to the nationalagreement and the local agreements for "each" of the bargaining"units "The Employer has 22 plants, of which 12 manufacture industrialproducts or defense equipmentThe nine plants here in questionmanufacture essentially consumer goodsThey do not, however, con-stitute all of the Employer's plants engaged in this field for there is aplant at Monticello, Indiana, which manufactures cabinetsThese9 plants fall within 4 divisions of the Employer's organizationalsetup , Geographically they extend from New Jersey to CaliforniaThe Employer and the Intervenor contend that the petition for asingle plant unit should be dismissed because, only a 4niiltiplant unitencompassing the nine plants is appropriate in view of the history ofbargaining on that basisWe deny the motions to dismiss because onthis record we conclude that the national agreement is merely a basicagreement for convenience in bargaining for whatever local unitsmay be represented by the Union, and evidences no clear intent by the RADIO CORPORATION OF AMERICA635parties to establish a definable multiplant unit or to extinguish theright of employees at individual plants to select and change theirbargaining representative at appropriate intervals on a plant-unitbasis.'In the absence of a multiplant unit established by bargaininghistory, we find that the nine-plant unit is inappropriate because itcorresponds- to no geographic, administrative, or functional groupingof plants within the Employer's organization?Considering all thesefactors, we find that the single-plant unit sought by the Petitioner isappropriate.We cannot in good conscience conclude, as does ourdissenting colleague, that the above facts support the existence of abargaining history for a "definable multiplant unit." Such a con-clusion, in our opinion, ignores the separate treatment accorded sep-arate plant units and the'specific agreement of the parties that majorissues of collective bargaining must be determined wholly on a localbasis.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All production and maintenance employees of the Employer at itsLancaster, Pennsylvania, plant, including employees in the engineer-ing and equipment development section, gas house employees, andleadmen, but excluding tool- and die-makers, machinists, maintenancemachinists, machinist grinders, machinist heat treaters, technical em-ployees, professional employees, office clerical and plant clerical em-ployees, time-study engineers, group leaders, guards, and supervisorsas defined in the Act.'5.Laid-off employees:The record shows that there are several hun-dred employees at this plant, where the unit is estimated at 1858, whowere in laid-off status at the time of hearing.The bulk of theseemployees had been laid off before January 1, 1958. The Intervenorcontended at the hearing that it was premature to make a decision asto the eligibility to vote of these employees.The Petitioner wouldhave as many employees as possible vote. The Employer contendedthat "where they have been laid off more than 1 year," employeesshould not be eligible to vote.As to the likelihood of these employeesbeing recalled, the Employer stated only that "it depends on business."In the circumstances, we find the record insufficient to show whetheri SeeAmerican Can Company,109 NLRB 1284, 1289;Hygrade Food Products Corpora-tion,85 NLRB 841; compareGulf Atlantic Warehouse Company,111 NLRB 1249, wherebargaining for the three-plant unit had been merged in a single agreement.2 SeeAmerican Can Company, supra;cf.Owens-IllinoisGlassCompany,108 NLRB947; andGeneralMotorsCorporation, CadillacMotor Car Division,120 NLRB 1215,where the units were divisionwide and companywide, respectively8 This is the unit for which the Intervenor was certified in 1950 In Case No 4-RC-721,except for lack of reference to leadmen and group leaders, technical and professionalemployees, and clerical employees.The local agreement at Lancaster which has justexpired defined the unit essentially as set out aboveThe parties do not contest theinclusions and exclusions 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese laid-off employees have a reasonable expectancy of recall in theforeseeable future, and we shall therefore permit those who have beenin laid-off status less than a year at the time of this Decision andDirection to vote subject to challenge 4[Text of Direction of Election omitted from publication ]MExBER RODGERS, dissentingUpon the record as a whole it has been established to my satisfactionthat a definable multiplant unit, based upon bargaining history, ispresently in existenceAccordingly, I would dismiss the petitionCfGeneral Motors Corporation, Cadillac Motor Car Division,120NLRB 1215s CompareHunt Heater Corporation,113 NLRB 167,where the Employer'smanagertestifiedwithout contradiction that because of the Employer'smanpower curtailmentprogram certain laid off employees would not be rehired within the foreseeable futureSee alsoChannel Master Corporation,114 NLRB 1486,where the Board found eligible tovote those on the layoff list who had responded to the Employer's annual check of thislist to ascertain which employees in laid off status were interested in returning to workWestinghouse Air BrakeCompany (Air Brake Division)and (In-dustrial Products Division)1andEngineers Professional Asso-ciation,Petitioner.Case No 6-RC-2108 August 26, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harvard A Bor-chardt, hearing officerThe hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The labor organizations involved herein claim to represent certainemployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section2 (6) and (7) of the Act4 The Petitioner seeks to represent a unit of the professionalemployees at the Employer's Air Brake and Industrial ProductsDivisions atWilmerding, PennsylvaniaThe Employer and the'The Employer's name appears as amendedat the hearing121 NLRB No 77